McFarland, J., concurring.
I concur in the judgment because it does not appear in the findings either that the coterminous owners had agreed upon the fence as the line between lots 4 and 7, or that respondents had claimed it as such line. All that appears is, that respondents, in addition to the west half of lot 7, also held by adverse possession a part of lot 4 as such; and as they had paid no taxes on the part of lot 4 in their adverse possession, they could not invoice the statute of limitations. But I do not think that the provision of section 325 of the Code of Civil Procedure, about the payment of taxes, applies to a small strip along a boundary line, when the adverse holder claims that the general description in his title deed carries him to the line to which he had held adversely by actual possession, and he has paid the taxes on the land thus described in his deed.